Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Guidice, J), rendered July 10, 2003, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor violated the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]). However, any perceived error was harmless in light of the court’s curative instructions (see People v Lovacco, 59 NY2d 294, 299-300; People v Ross, 262 AD2d 429, 429-430 [1999]) and the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
Further, the replacement of the defendant’s assigned counsel with standby counsel on the ground that counsel’s health issues could have affected his ability to communicate with the jury was appropriate (see People v Knowles, 88 NY2d 763, 766-767 [1996]; People v Childs, 247 AD2d 319, 324-326 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.